Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-4, 6-11 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel,” and “…includes a resistance variable section whose resistance is variable,” as recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  (a) Claim 2 (and 3 from which depends from claim 2) recites “wherein the load modulation section includes a resistance variable section whose resistance is variable,” in combination with a “load modulation section includes a plurality of switches connected in parallel and a plurality of capacitors connected in parallel, and the switches each are connected in series with a corresponding one of the capacitors,” as recited in claim 1, is considered new matter, as this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted that the original specification only discloses a load modulation with a resistance variable section (FIG. 4) or a capacitance variable section (FIG. 7), but not both in combination and with any details of how this would be accomplished.  The general statement in para [0063] in the specification would not be sufficient. 

Allowable Subject Matter
Claims 1, 4, 6-11 are allowable over the prior art of record.

Response to Arguments
Applicant’s arguments, filed 5/17/22, with respect to the prior art rejection to claims 1-4, 6-11, and after consideration of the newly amended claims 1, 9 & 10, are fully persuasive and have been withdrawn. 
A…Applicant’s argument with respect to the 35 U.S.C. 112(a) rejection, however, is not found to be persuasive.  Applicant asserts that the “the specification explicitly discloses that the first and second embodiments can be combined with one another. (See specification, paragraph [0072]).”
In response, the Examiner respectfully disagrees.  The general statement in the specification that applicant refers to, in no way explicitly details how one of ordinary skill would combine these to embodiments.  The Examiner maintains the 35 U.S.C. 112(a) rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
June 13, 2022